Citation Nr: 1231280	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-43 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to February 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he developed GERD during his active service; likely as a result of treatment for H. pylori bacteria.  He contends that he has suffered with symptoms of GERD since his separation from active service.

A review of his service treatment records (STRs) reveals that he frequently suffered from multiple gastrointestinal problems during his active service.  He was first diagnosed with acute gastritis during a sick call in July 2001.  He was later diagnosed with gastroenteritis during a December 2002 visit to the urgent care clinic.  He was later diagnosed with viral gastroenteritis during a December 2003 sick call.  Later, during a May 2005 primary care consultation, he was diagnosed with gastroesophageal reflux (GER) with a previous medical history of reflux.  The plan was to have laboratory testing done for H. pylori bacteria.  During an August 2005 primary care consultation, he was noted to have ongoing reflux and to have been treated with Prilosec since May 2005.  The plan was to treat him with Prevacid until an esophagogastroduodenoscopy (EGD) could be performed.  Later in August 2005, he was noted to have worsening symptoms suggestive of peptic ulcer disease, and he reported that his symptoms were not improving with Prilosec.  An August 2005 post EGD consultation revealed that he was being treated for H. pylori bacteria.  He was also noted to have a history of H. pylori infection.  A February 2006 sick call report revealed an ongoing problem with GER, and GER was again listed as one of his ongoing medical problems during a November 2008 outpatient family practice consultation report. 

The Veteran filed his claim for service connection for GERD, together with multiple other disabilities, in December 2008, just prior to his separation from active service in February 2009.  In connection with this claim, he was afforded a VA QTC examination in January 2009.  During the examination, he reported to the examiner that he had about a three-and-a-half year history of GERD.  He reported experiencing heartburn, epigastric pain, reflux, and regurgitation of stomach contents.  He also reported being treated for H. pylori bacteria in 2005.  After examining the Veteran, the examiner opined that there was no pathology to render a diagnosis.  The examination report included the results of a January 2009 upper gastrointestinal fluoroscopy (upper GI series).  The report noted that scout film of the abdomen was unremarkable, and the stomach, duodenal bulb, and visualized small bowel were unremarkable in appearance.  Swallowing function was normal and no hiatal hearing or reflux was demonstrated.  The impression was a normal upper GI series.  

In spite of the results of the Veteran's January 2009 VA QTC examination, the Veteran's subsequent VA treatment records reveal that he was again diagnosed with GERD following his examination.  During a March 2009 primary care physical examination, the Veteran was noted to have GERD.  The subsequent impression was that he had GERD, but was noted to have a breakthrough on Prilosec.  In subsequent VA treatment records, he was noted to have a previous medical history of GERD.  These records additionally reveal that he has been continually treated with omeprazole (generic Prilosec) through August 2009, the most recent VA treatment records of record.

Based on the foregoing, the Board observes that the evidence of record regarding whether the Veteran has a current GERD diagnosis is in disagreement.  While he was noted to have no pathology to render a diagnosis of GERD during his January 2009 VA examination, he was later diagnosed with GERD during VA treatment in March 2009, and then thereafter noted to have a history of GERD.  Accordingly, the Board believes that further medical examination is required in order to determine whether the Veteran's currently has a diagnosis of GERD and to obtain an opinion regarding the nature and etiology of any currently diagnosed GERD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

The Board observes that any diagnosis of GERD during the pendency of the Veteran's appeal would satisfy the current diagnosis element as is required to establish service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth the elements required to establish service connection).

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's claimed GERD disability should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for this disability, and records of his VA care, dated since August 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed GERD from the VA Healthcare System in Broker, Oklahoma, dated since August 2009.  Any response received should be memorialized in the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for a VA gastroenterological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any GERD found to be present or any residual disability from prior GERD diagnoses.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current GERD, any GERD diagnosed since his separation from service, or any residual disability from prior GERD diagnoses, had its clinical onset during active service or is related to any in-service event, disease, or injury.  The examiner should address the evidence of record of all prior and ongoing diagnoses of GERD found in the Veteran's service treatment records and in his post-service VA treatment records, as well as the Veteran's contention that he incurred GERD as a result of an H. pylori bacterial infection. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

